PER CURIAM.
The appellant argues that the trial court erred in reducing his jail credit for time served after the original sentencing hearing. The State concedes that the trial court erred. See Davis v. State, 63 So.3d 847 (Fla. 1st DCA 2011) (“[Jjail credit cannot be rescinded after it has been awarded, even if the credit was awarded in error.”). Accordingly, we REVERSE and REMAND for entry of a judgment and sentence reflecting the original award of jail credit for time served.
ROBERTS, WETHERELL, and MARSTILLER, JJ., concur.